JOHN HANCOCK BOND TRUST CLASS 1 SHARES DISTRIBUTION PLAN PURSUANT TO RULE 12b-1 As of June 26, 2013 WHEREAS, John Hancock Bond Trust (the "Trust") is an open-end management investment company registered under the Investment Company Act of 1940, as amended ("1940 Act"), and offers for public sale shares of beneficial interest in several series (each series a "Fund"); WHEREAS, the shares of beneficial interest of each Fund are divided into one or more classes, one of which is designated Class 1, as applicable; WHEREAS, the Trust desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act for the Class 1 shares, and the Board of Trustees has determined that there is a reasonable likelihood that adoption of said plan will benefit the Class 1 and its shareholders; and WHEREAS, the Trust has entered into a Distribution Agreement with John Hancock Funds, LLC ("John Hancock") pursuant to which John Hancock has agreed to serve as Distributor of the Class 1 shares of the Funds of the Trust; NOW, THEREFORE, the Trust, with respect to the Class 1 shares, hereby adopts this Plan Pursuant to Rule 12b-1 ("Plan") in accordance with Rule 12b-1 under the 1940 Act on the following terms and conditions: 1. This Plan applies to the Fund(s) listed on Schedule A. 2. A. The Class 1 shares of each Fund shall pay to John Hancock, as compensation for distribution of Class 1 shares and/or for providing services to Class 1 shareholders, a fee at the rate specified for that Fund on Schedule A, such fee to be calculated and accrued and paid daily or at such other intervals as the Board shall determine. B. The distribution and service fees payable hereunder are payable without regard to the aggregate amount that may be paid over the years, provided that, so long as the limitations set forth in Rule 2830 of the Conduct Rules ("Rule 2830") of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers, Inc.) remain in effect and apply to recipients of payments made under this Plan, the amounts paid hereunder shall not exceed those limitations, including permissible interest.
